Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application discloses the following embodiments: 
Embodiment 1: Figs. 1 - 5 drawn to a chair with armrests
Embodiment 2: Figs. 6 - 10 drawn to a chair without armrests
Embodiment 3: Figs. 11 - 12 drawn to a portion of a backrest of the chair with armrests The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group(s) I-III involve a difference in appearance. Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The different in the overall appearance of the chair with and without armrests and portion of the backrest creates patentably distinct designs.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
I directed to the combination(s) in relation to Group III directed to the subcombinbation(s)/element(s). 
The designs as grouped are distinct from each other since under the law a design patent covers only the design disclosed as an entirety, and does not extend to pat-entably distinct segregable parts; the only way to protect such segregable parts is to apply for separate patents.  Ex parte Sanford, 1914 C.D. 69, 204 O.G. 1346 (Comm’r Pat. 1914);  Blumcraft of Pittsburgh v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C.1965). It is further noted that combination/subcombi-nation subject matter, if patentably distinct, must be supported by separate claims, whereas only a single claim is permissible in a design patent appli-cation.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).
In any groups that include multiple embodiments, the embodiments are considered by the examiner to be obvious variations of one another within the group and, therefore, patentably indistinct. These embodiments thus comprise a single inventive concept and are grouped together.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR  1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

A shortened statutory period of TWO MONTHS, whichever is longer, from the mailing date of this letter is set for applicant to elect a single embodiment for prosecution on the merits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mimosa De whose telephone number is 571-272-2637.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mimosa De/
Primary Examiner
Art Unit 2913